IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


DARNELL L. ADAMS,                      : No. 352 WAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
NANCY G. GIROUX, SUPERINTENDENT        :
AT SCI ALBION; AND JACK DANERI,        :
DISTRICT ATTORNEY OF ERIE              :
COUNTY, PENNSYLVANIA                   :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2015, the Petition for Allowance of

Appeal is DENIED.